Citation Nr: 0837125	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The appellant served on active duty from June 1999 to June 
2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the Board remanded the issue for further 
development.


FINDING OF FACT

Chronic lumbar strain is attributable to service.


CONCLUSION OF LAW

Lumbar strain was incurred in service. 38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until August 2007, after the 
initial rating decision.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claim was subsequently readjudicated in April 2008 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded 
due process of law.  Moreover, the appellant has not been 
deprived of information needed to substantiate his claims and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, VA afforded the appellant 
VA examinations and obtained a medical opinion on his behalf.  
VA gave the appellant the opportunity to appear for a 
hearing.  The Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed low back 
problem is a result of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Factual Background

In July 2002, VA received an original claim, VA Form 21-526.  
Therein, the appellant claimed "pain in lower back."  The 
appellant reported that his disability began in October 2001, 
and that he received a 15 day profile.

Service medical records reflect complaints of low back pain.  
In a February 2002 report of medical assessment, the 
appellant indicated that his health was worse than his last 
examination, noting that his back hurt on occasion.  On 
follow-up for shin and blister problems in March 2002, the 
appellant reported pain between shoulder blades.  He reported 
increased back pain after a 12 mile march.  Clinical 
evaluation was positive for subjective complaints of pain on 
palpation of back.  There was no inflammation or deformities 
of the spine.  There was full range of motion.  The 
assessment was mild low back pain.  Report of service 
separation examination dated March 2002 reflects normal 
findings for the spine.  On the medical history portion of 
the examination, the appellant reported "having had or 
having" recurrent back pain or back problems.  The appellant 
explained that he had hurt his back while lifting weights.  
The examiner noted that the appellant was currently under 
treatment for low back pain.

Report of VA examination dated October 2002 reflects, by 
history, low back pain and stiffness beginning in 2000.  He 
reported that carrying heavy backpacks, weapons, and all that 
he had to carry contributed to this pain.  He described the 
pain as dull and occasionally radiating upwards.  He denied 
radiation into the legs.  Clinical evaluation revealed no 
painful motion or tenderness on palpation.  Straight leg 
raising test was negative.  Range of motion was normal.  X-
ray revealed no evidence of abnormality.  The examiner 
commented that there was no evidence of radiculopathy.  The 
diagnosis was lumbar strain.

VA treatment records reflect that, in January 2003, the 
appellant reported chronic low back pain.  Clinical 
evaluation showed normal range of motion, normal spinal 
curve, and no paravertebral muscle spasm or tenderness.  A 
July 2003 note reflects that the appellant was seen for 
follow-up of neck pain.  At this time, he reported that 
manual labor with loading and lifting had probably strained 
his back.  The assessment included history of neck pain and 
thorax spine strain.  An October 2003 note reflects a history 
of intermittent back pain since September 2003 with worsening 
for past week.  The appellant reported that pain initially 
started 1 year earlier after he strained himself lifting 
weights, which was controlled on Naproxen/muscle relaxants.  
The assessment was back pain.  The examiner noted that the 
appellant had not used adequate amounts of pain medication 
for this acute episode, and that it was suspected likely due 
to musculoskeletal strain from beginning construction work.  
A February 2004 treatment note reflects an assessment for low 
back pain without radiculopathy.  By history, he had low back 
and neck pain since service.  He reported that his low back 
pain limited his activities at his father's construction 
firm.  An April 2004 note reflects follow-up for chronic low 
back pain.  He claimed several traumatic contacts and falls 
during basic training.  At this time, he described dull 
aching in the low back with occasional sharp shooting pain 
down the right lower extremity.  Examination showed full 
range of motion and no deformities of the spine.  The 
assessment was history of chronic low back pain.

In March 2008, a VA examination was conducted.  The report of 
examination includes the medical history, current examination 
findings, diagnoses, and a medical opinion with rationale.  
The examiner assessed right sacroilliac joint dysfunction.  
He opined that this was not likely caused by or a result of 
the appellant's active service, including documented low back 
complaints.  The examiner further commented that the 
documented complaints of low back pain in service were caused 
by low back strain from lifting weights and strains are self-
limiting conditions which heal within 2-4 weeks without 
residuals (unless restrained) and that there is no evidence 
of re-strain in the service.

Analysis

In this case, the appellant argues that he had low back pain 
in service and following service discharge.  The evidence of 
record shows that the appellant was seen for complaints of 
occasional back pain in early 2002.  On VA examination dated 
October 2002, lumbar strain was assessed based on history of 
low back pain.  VA treatment records dated from January 2003 
to April 2004 reflect complains of low back pain and 
assessments for back pain, musculoskeletal strain, and 
history of chronic low back pain.  

Having carefully weighed the evidence of record, the Board 
finds that the evidence supports service connection for 
lumbar strain.  Here, the veteran complained of back pain and 
pain at separation from service.  He separated from service 
in June 2002 and immediately filed a claim for compensation.  
Thereafter, he sought treatment on numerous occasions and 
strain was diagnosed, all in a remarkably short period of 
time.  We find it unlikely that the veteran had numerous 
unrelated episodes of strain in the short period of time 
since separation from service.  Although chronicity was not 
established in service, continuity has been established.  The 
provisions of 38 C.F.R. § 3.303 are applicable in this case.

To the extent that the VA examiner, a PAC, entered a 
diagnosis of sacro-iliac dysfunction, such does not seem to 
be a recognized diagnosis (certainly not for VA purposes) and 
significantly lessens the probative value of the opinion in 
general.  To the extent that the examiner implies that the 
veteran does not have a chronic condition at all, his opinion 
is of no legal consequence.  The Court has clearly 
established that with regard to the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability, we agree with the 
parties' position as stated at oral argument that this 
requirement is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  We see no 
basis to disregard McClain.  Service connection is granted.


ORDER

Service connection for lumbar strain is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


